                                                                                               JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-02451-RGK-MAA                                         Date   March 25, 2020
 Title             VICTORIA HERNANEZ v. ACCEPTANCE INSURANCE AGENCY OF
                   TENNESSEE INC.




 Present: The                    R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
                    Sharon L. Williams                                         Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 (IN CHAMBERS) Order Remanding Action to State Court

       On January 30, 2020, Victoria Hernandez (“Plaintiff”) filed a complaint against Acceptance
Insurance Agency of Tennessee, Inc. (“Defendant”) alleging state statutory claims under the California
Labor Code.

      On March 13, 2020, Defendant removed the action to this Court alleging jurisdiction on the
grounds of diversity of citizenship. Upon review of Defendant’s Notice of Removal, the Court hereby
remands the action for lack of subject matter jurisdiction.

         Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54(2014). If the plaintiff contests, or the court
questions, the defendant’s allegation, the defendant must establish that the jurisdictional requirement has
been met by a preponderance of the evidence. Guas v. Miles, Inc., 980 F.2d 564, 566–67 (9th Cir. 1992).

        In her complaint, Plaintiff seeks damages for unpaid overtime, failure to provide meal or rest
breaks, unpaid minimum wages, waiting penalties, failure to provide accurate wage statements,
unreimbursed business expenses, and attorneys’ fees and costs. In support of its removal, Defendant
calculates that based on Plaintiff’s hourly wage, her overtime pay for 18 hours of overtime would be
$37,957. Nowhere in the complaint does Plaintiff state how much overtime she allegedly worked.
Defendant simply pulls this number out of thin air. In light of the fact that this is not a conservative
estimate (i.e., approximately 4 hours of overtime each work day), the Court finds that without facts to

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                             JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       2:20-cv-02451-RGK-MAA                                         Date    March 25, 2020
 Title          VICTORIA HERNANEZ v. ACCEPTANCE INSURANCE AGENCY OF
                TENNESSEE INC.

support this figure, Defendant’s estimate is too speculative. The same is true for Defendant’s calculation
of Plaintiff’s claim for unpaid minimum wages. Defendant calculates that Plaintiff seeks $4,622 in
unpaid minimum wages. However, Defendant does not clearly explain the logic of its calculation and
why it used certain numbers, such as 5 hours per week. Therefore, the Court again finds Defendant’s
calculation impermissibly speculative. Given the speculation involved in Defendant’s calculation, the
Court finds Defendant’s allegation regarding the amount in controversy implausible.

      Accordingly, the Court is not satisfied that Defendant has satisfied its burden of showing by a
preponderance of the evidence, that the amount in controversy meets the jurisdictional requirement.

         In light of the foregoing, the action is hereby remanded to state court for all further proceedings.


         IT IS SO ORDERED.


                                                                                               :
                                                            Initials of Preparer




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                   Page 2 of 2
